Order of Notice. Petitioner ordered to provide notice in two (2) newspapers of statewide circulation in manner and form as follows: Notice is hereby given to members of the Rhode Island bar and to any and all persons interested in the within petition that a petition has been filed in this Court on July 7, 1969 by the Rhode Island Bar Association praying that this Court promulgate a rule or order authorizing attorneys-at-law, who are licensed to practice before it, to engage in the practice of law in the form of professional service corporations, as provided by Title 7, Chapter 5.1, of the General Laws of 1956, as amended.
Any member of the Rhode Island bar and any other interested person will be allowed 50 days from the date of this Order to file a written memorandum therein setting forth his reasons or grounds, if any, why this Court should not enter an order or ruling as prayed in said petition. Petitioner will be allowed 20 days thereafter in which to file its memorandum in support of said petition.